Citation Nr: 1813882	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  12-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating greater than 0 percent from April 1, 2010 to December 21, 2011, 30 percent from December 22, 2011 to September 13, 2015, and 50 percent thereafter for bilateral pes planus .

2. Entitlement to an initial compensable rating for microcytic anemia.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1986 to March 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral pes planus, as well as anemia and assigned a noncompensable disability rating.  The Veteran disagreed with the disability rating assigned. 

The Veteran testified before the undersigned in June 2013 and transcript of the hearing is of record.


FINDING OF FACT

In a November 2017 Appellant Brief, the Veteran's representative has withdrawn all the claims. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal for increase rating for bilateral pes planus are met. 38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for withdrawal of the substantive appeal for increase rating for microcytic anemia are met. 38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Withdrawn Claim 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017).  

Prior to the promulgation of a decision in this case, the Veteran, with the assistance of her representative, withdrew all her claims in November 2017.  As such, there is no "case or controversy" involving the claim for increase disability rating for bilateral pes planus and anemia or a pending adverse determination that the Veteran has taken exception to at this time. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994). 

Considering the above, the Board does not have jurisdiction to review the appeal for entitlement for increase rating for bilateral pes planus and anemia.  As such, the claims are dismissed.


ORDER

The appeal concerning the claim of entitlement to initial disability rating greater than 0 percent from April 1, 2010 to December 21, 2011, 30 percent from December 22, 2011 to September 13, 2015, and 50 percent thereafter for bilateral pes planus is dismissed since withdrawn.

The appeal concerning the claim of entitlement to an initial compensable rating for microcytic anemia is dismissed since withdrawn.


____________________________________________
Sarah Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


